DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: the phrase “…the at least one of handpiece assembly identification…” should be e.g. -- the at least one [[of]] handpiece assembly identification --.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,561,560 in view of Tyc et al. (US 2014/0128881), hereafter “Tyc.” 
Although the claims at issue are not identical, they are not patentably distinct from each other because taking claim 21 of the present application and claim 1 of US 10,561,560 as exemplary, the claims may be compared as follows:

Claim 21 of the present application
US 10,561,560
A medical treatment apparatus comprising:

a power and control (PAC) device configured to:


provide electrical power through a cable to a set of laser handpiece assemblies to electrically power a laser source within each handpiece assembly;

control operation of each of the handpiece assemblies; 

detect an identification of at least one of the handpiece assemblies; 




monitor data relating to operation of the at least one handpiece assembly; and 

upload, through a communication network to a user assistance center that is remote from the PAC device, the at least one handpiece assembly identification and the monitored data.


power and control (PAC) devices, wherein each PAC device is configured to 

(i) provide electrical power and fluid through a cable to at least one medical handpiece assembly, 



(ii) control operation of the at least one medical handpiece assembly,

 (iii) detect an identification of the at least one medical handpiece assembly, and 






(iv) monitor data relating to operation of the at least one medical handpiece assembly; 

upload and store, from each PAC device through the network, the respective medical handpiece assembly identification and the monitored data including data uploaded from a user, the medical handpiece assembly identification and monitored data being communicated to the PAC device through the cable, wherein the cable extends between the PAC device and the at least one medical handpiece assembly, wherein based on at least a portion of the uploaded data comprising data on prior use of the at least one medical 

wherein the medical handpiece assembly is a customized handpiece assembly including a user-selected handpiece coupled to a laser module and a cable, the laser module being inserted into the handpiece that is selected based on an application-specification, and 


As can be seen by the above comparison, claim 1 of US 10,561,560 anticipates claim 21 of the present application (the laser handpiece assembly at the beginning of claim 21 appears towards the end of claim 1 – see bolded portions) except for the limitation “automatically switch the laser source of the at least one handpiece assembly from standby mode to ready mode based on the identification.” 	Tyc teaches:	automatically switch a laser source of at least one handpiece assembly from standby mode to ready mode based on an identification (Tyc: 654 of FIG. 99; par 0356 […an interface 654 within the GUI can be selected to change a mode of the probe from a standby mode to a ready mode…]).	It would have been obvious to one of ordinary skill in the art to implement the mode selection interface of Tyc within the system of claim 1 with predictable results. One would be motivated to make the combination to enable a user to conveniently switch between standby and ready modes when operating the laser. One would further be motivated to make the combination in view of the substantial similarity of the systems. Claim 1 and Tyc are systems for performing medical procedures using lasers. In view of this substantial similarity it would have been readily apparent that various 

Claims 22-30 are rejected at least by virtue of dependency upon claim 21. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 26-28, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altshuler et al. (US 2010/0167226), hereafter “Altshuler,” in view of Tyc et al. (US 2014/0128881), and further in view of DeBoer et al. (US 2008/0281301), hereafter “DeBoer.”
Regarding claim 21, Altshuler teaches a medical treatment apparatus (Altshuler: 10 of FIG. 1) comprising:	a power and control (PAC) device (Altshuler: 16 of FIG. 1) configured to: 	provide electrical power through a cable (Altshuler: 62 of FIG. 4) to a set of laser handpiece assemblies (Altshuler: 58 of FIG. 4) to electrically power a laser source within each handpiece assembly (Altshuler: 18, 20, 22, 26 of FIG. 2; par 0079 [The connector assembly 20, in addition to the console electrical connector unit 22 with signal and high power contacts, may further include additional connectors to deliver water, air or other liquids and gas to cool optical sources and to irrigate treated tissues, as well as to energize scanners or other periphery devices in the handpiece assembly.]); 	control operation of each of the handpiece assemblies (Altshuler: 72 of FIG. 5; par 0085 [The controller is also capable of controlling system operation by using an output system controlling laser shutter, beam scanners, power attenuation, tissue irrigation and other functions.]); 	detect an identification of at least one of the handpiece assemblies (Altshuler: 94 of FIG. 8); 	monitor data relating to operation of the at least one handpiece assembly (Altshuler: par 0085 [The controller further includes an input/output system, which can monitor laser parameters…]).	Altshuler does not teach: 	automatically switch the laser source of the at least one handpiece assembly from standby mode to ready mode based on the identification; 	upload, through a communication network to a user assistance center that is remote from the PAC device, the at least one handpiece assembly identification and the monitored data. 	Tyc teaches: 	automatically switch a laser source of at least one handpiece assembly from standby mode to ready mode based on an identification (Tyc: 654 of FIG. 99; par 0356 …an interface 654 within the GUI can be selected to change a mode of the probe from a standby mode to a ready mode…]).	It would have been obvious to one of ordinary skill in the art to implement the mode selection interface of Tyc within the system of claim 1 with predictable results. One would be motivated to make the combination to enable a user to conveniently switch between standby and ready modes when operating the laser. One would further be motivated to make the combination in view of the substantial similarity of the references. Both Altshuler and Tyc are systems for performing medical procedures using laser handpieces. In view of this substantial similarity it would have been readily apparent that various beneficial features of Tyc would have been applicable within the Altshuler system with predictable results and a beneficial effect. 	Altshuler-Tyc does not teach:	upload, through a communication network to a user assistance center that is remote from the PAC device, the at least one handpiece assembly identification and the monitored data.	DeBoer teaches: 	upload, through a communication network to a user assistance center that is remote from the PAC device, the at least one handpiece assembly identification and the monitored data (DeBoer: 1012, 1020 of FIG. 3; par 0075, 0080).

Regarding claim 26, the apparatus of claim 21, wherein the uploaded data includes a time log of operation of the laser source (DeBoer: par 0075, 0081; Altshuler: par 0088).

Regarding claim 27, the apparatus of claim 21, wherein the uploaded data includes a measurement of a temperature in the at least one handpiece assembly and a measurement of laser power that is output by the at least one handpiece assembly (Altshuler: par 0085; DeBoer: par 0080).

Regarding claim 28, the apparatus of claim 21, wherein the uploaded data includes notes entered by the user identifying a medical condition being treated, a treatment procedure the user is using, and the procedure’s results to the patient (DeBoer: par 0054 […the storage device may be used for performing software upgrades, for local storage of information gathered before, during, and after a surgical procedure (e.g. Optical Coherence Tomography information, notes, patient records, video, pictures, surgeon's comments, etc.)…], 0056 – the content of the notes is considered nonfunctional descriptive material and not given patentable weight – see MPEP § 2111.05).

Regarding claim 30, the apparatus of claim 21, further comprising:	a dental patient chair assembly that is configured for seating a dental patient undergoing treatment by the handpiece assembly and that supports PAC device (Altshuler: par 0098).

Claims 22, and 23 are rejected as being unpatentable over Altshuler et al. (US 2010/0167226), in view of Tyc et al. (US 2014/0128881), in view of DeBoer et al. (US 2008/0281301), and further in view of Saltzstein et al. (US 2006/0030891), hereafter “Saltzstein.”
Regarding claim 22, Altshuler-Tyc-DeBoer teaches: 	the apparatus of claim 21, wherein the PAC device is further configured to: 	download, through the communication network from the user assistance center, an update of software that controls the PAC device (DeBoer: par 0088 […the personal surgical center itself can be freely updated by updating its software via downloads over the Internet or via updates stored in portable media (e.g. CD, DVD, Blu-Ray, HD-DVD, USB drive, or portable hard drive).]); and 	implement the software update (DeBoer: par 0088 […the personal surgical center itself can be freely updated by updating its software via downloads over the Internet or via updates stored in portable media (e.g. CD, DVD, Blu-Ray, HD-DVD, USB drive, or portable hard drive).]). 	Altshuler-Tyc-DeBoer does not explicitly teach: 	wherein the update is prepared based on the uploaded data.	Saltzstein teaches: 	wherein an update is prepared based on uploaded data (Saltzstein: 31, 37 of FIG. 3; par 0030).	It would have been obvious to one of ordinary skill in the art at the time the invention was made to monitor medical devices for software updates according to the technique of Saltzstein with predictable results. One would be motivated to make the combination in order to provide the benefit of automatically updating the software of Altshuler-Tyc-DeBoer, thus relieving end users of the burden of having to manually update the software. One would further be motivated to make the combination in order to provide the benefit of offloading device monitoring tasks to a remote location. One would still further be motivated to make the combination in view of the explicit suggestion in Altshuler-Tyc-DeBoer that the independent surgical center may download software updates via the Internet. See DeBoer, paragraph 0088. One would still further be motivated to make the combination due to the substantial similarity of the references. Both Altshuler-Tyc-DeBoer and Saltzstein disclose systems for monitoring and updating 

Regarding claim 23, the apparatus of claim 21 wherein the PAC device is further configured to: 	download, through the network from the assistance center, control instructions that control operation of the PAC device to perform a diagnostic test and upload resulting data to the assistance center (Saltzstein: 31, 33 of FIG. 3; par 0033); and 	implement the control instructions (Saltzstein: 35 of FIG. 3; par 0033).

Claims 24 and 25 are rejected as being unpatentable over Altshuler et al. (US 2010/0167226), in view of Tyc et al. (US 2014/0128881), in view of DeBoer et al. (US 2008/0281301), and further in view of Sadovsky et al. (US 2007/0288628), hereafter “Sadovsky.”
Regarding claim 24, Altshuler-DeBoer does not explicitly teach the apparatus of claim 21, wherein the PAC device is further configured to: 	download, through the communication network from the user assistance center, information that is derived from the uploaded data, and 	display the information to a user of the apparatus. 	Sadovsky teaches: 

Regarding claim 25, the apparatus of claim 24, wherein the information includes a statistical analysis of the uploaded data (DeBoer: par 0086).

Claim 29 is rejected as being unpatentable over Altshuler et al. (US 2010/0167226), in view of Tyc et al. (US 2014/0128881), in view of DeBoer et al. (US 2008/0281301), and further in view of Hall (US 6,026,396).
Examiner Note: the content of the question is nonfunctional descriptive material and is not given patentable weight – see MPEP § 2111.05); 	upload the question to the assistance center through the network to the assistance center; 	download an answer to the question though the network from the assistance center; and 	display the answer to the user. 	Hall teaches: 	receive, from a user, a question (Hall: col. 6 lines 30-55 [...a user initially sends a message containing one or more questions...]); 	upload the question to an assistance center through the network to the assistance center (Hall: 120 of FIG. 1; col. 6 lines 13-25 […ListAgentHost may reside on online service server 120…]); 	download an answer to the question though the network from the assistance center (Hall: col. 6 lines 30-55 [...it replies to the sender...with a message...]); and 	display the answer to the user (Hall: col. 6 lines 30-55 [...it replies to the sender...with a message...]). 

.

Response to Arguments
Applicant’s arguments, filed January 19, 2021, have been fully considered and are discussed in detail below. 

Because Applicant has elected not to contest the merits of the double patenting rejections, the rejections are maintained. 

The arguments with respect to the rejections under 35 USC § 103 are moot in view of the new grounds of rejection presented herein, the new grounds of rejection having been made necessary by the claim amendments. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E SPRINGER whose telephone number is (571)270-5640.  The examiner can normally be reached on 9am - 5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES E. SPRINGER
Primary Examiner
Art Unit 2454



/JAMES E SPRINGER/           Primary Examiner, Art Unit 2454